Order entered June 5, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00091-CR

                             JOHN ALAN SUBLETT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 416-80900-08

                                          ORDER
      The Court GRANTS appellant’s motion for extension of time to file appellant’s brief.


      We ORDER the Clerk of the Court to file appellant’s brief as of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE